EXHIBIT 10.1
 
AGREEMENT
 
This Agreement (“Agreement”) is made and entered into this 21st day of March,
2010, by and between Moving Box Entertainment, LLC, its successors and assigns,
a North Carolina limited liability company of 222 East Jones Avenue, Wake
Forest, North Carolina 27587 (“MBE”); Garrett, LLC, its successors and assigns,
a Kentucky limited liability company of 3505 Castlegate Court, Lexington,
Kentucky 40502, Ian McKinnon, #2302, 4801 Bonita Bay Boulevard, Bonita Springs,
Florida 34134, and Brad Miller, PO Box 487, Hamilton, Indiana 47642 (Garrett,
LLC, Ian McKinnon, and Brad Miller are hereinafter collectively referred to as
“Investors”), Andreas Wilckin, Jr. (“Wilcken”), Moving Box, Inc., a Delaware
corporation (“Moving Box”) and Uptone Pictures, Inc. a North Carolina
corporation (“UP”) [MBE, Investors, Wilckin, Moving Box and UP collectively
referred to in this Agreement as the “Parties”].


WHEREAS, MBE is a wholly-owned subsidiary of Moving Box; and


WHEREAS, MBE is a production company in the business of producing, developing
and exploiting various media projects such as movies, documentaries, television
programs, and audio programs for use and application in the entertainment
marketplace; and


WHEREAS, MBE desires to produce a movie entitled “A Box for Rob”, and further
desires to sell, lease, license, distribute and syndicate the movie and develop
other related media products and platforms related to “A Box For Rob” as a
for-profit enterprise; and


WHEREAS, MBE desires to grant and convey royalty rights in and to the Project in
return for funding from Investors; and


WHEREAS, the Investors desire to provide funding for the Project in return for
royalty rights in and to the Project, all under the terms and conditions set
forth herein; and


WHEREAS, Wilcken desires to provide additional funding for the Project and the
business of MBE/Moving Box as a loan under the terms and conditions of this
Agreement and the Promissory Note attached hereto as Exhibit A; and


WHEREAS, MBE desires to appoint UP to be the production company motion picture
“A BOX FOR ROB;”  and


WHEREAS, the Parties wish to rescinded in their entirety various prior
agreements and obligations between and/or among themselves and have such prior
agreements and obligations between and/or among themselves replaced in their
entirety by this Agreement.


NOW, THEREFORE, for an in consideration of the mutual covenants and agreements
set forth herein, the receipt and sufficiency of which is hereby acknowledged by
all Parties, the Parties hereto agree as follows:
 
 
1

--------------------------------------------------------------------------------

 

1.  The Royalty Rights Agreement made and entered into this first day of June
2010, by and between MBE and the Investors and the amendment thereto dated
January 13, 2011 are rescinded in their entirety and replaced by this Agreement.


2.  The Contractual Agreement executed on March 5, 2010 between MBE and UP and
the amendment thereto dated January 13, 2011 are rescinded in their entirety and
replaced by this Agreement.


3.  The promissory noted dated July 13, 2010 as amended on January 13, 2011 from
Moving Box to Wilcken attached hereto as Exhibit A (the “Wilcken Note”) is
assigned in its entirety to MBE, who assumes all liability thereon and releases
Moving Box for any liability on the Wilcken Note.


a.  In addition to amounts advanced under the Note, Wilcken agrees to provide
all funding for the Moving Box’s going and staying public in the U.S., including
but not limited to legal, accounting, EDGAR, filing, corporate and other fees
and expenses, if and when needed, regardless of whether or not Moving Box’s
registration statement has been declared effective or it has secured a
qualification for quotation of our securities on the OTC Bulletin Board.   With
respect to funding of Moving Box’s or MBE’s other operational costs and
expenses, including costs associated with distribution of the Movie,  Wilcken
hereby agrees to provide all such funding if and when needed by Moving Box or
MBE but only after Moving Box’s registration statement has been declared
effective and its has secured a qualification for quotation for its securities
on the OTC Bulletin Board.  There is no limit on the amount of Additional
Funding which must be provided under this Agreement, and Wilcken agrees to
provide all needed Additional Funding as provided above.  Wilcken further
represents that he has sufficient liquid assets to meet all of Funding
obligations under the Agreement.


4.  The receipt of the prior investment of Investors of $154,000.00 for use in
the Project and the payment of said amount to UP is acknowledged by the
Parties.  The receipt of all $110,200 under the Wilcken Note is acknowledged by
the Parties.


5.  All Royalty Payments to Investors hereunder are owned and divided among the
Investors, their heirs, executors, administrators, successors and assigns as
follows:
 

Name and Address   Contribution   Royalty Percentage Interest          
GARRETT, LLC
3505 Castlegate Court
Lexington, Kentucky 40502
  $25,000   16.23%          
Ian McKinnon
#2302, 4801 Bonita Bay Boulevard
Bonita Springs, Florida 34134
  $104,000    67.53%          
Brad Miller 
PO Box 487
Hamilton, Indiana 47642
  $25,000    16.23%

 
 
2

--------------------------------------------------------------------------------

 
 
6. In connection with the Project, MBE agrees to:


·  
Provide the cash resources based on budget for the production for the production
of the film A BOX FOR ROB, which amount is $264,200.

·  
Manage with UP “A BOX FOR ROB”



UP agrees to:


·  
Deliver a completed project to MBE within the budget which means:

o  
Edited

o  
Color corrected

o  
Music and SFX

o  
Mastered

o  
Ready for Distribution

·  
Provide MBE with Marketing Materials

·  
Provide MBE with a distribution strategy

·  
Provide MBE with ways to maximize the exploitation of the motion picture “A BOX
FOR ROB.”



7.  All Revenues from the Project shall be used, paid and/or distributed monthly
or as otherwise determined by MBE as follows:


a. First to pay the Costs of the Project.


b. Second, to pay to Moving Box amounts equal to all costs and expenses paid or
owing to non-affiliated third parties of becoming or remaining an SEC reporting
company and maintaining its corporate existence under Delaware law, including
legal, accounting, EDGAR fees, SEC filing fees, Delaware corporate fees and
similar fees and expenses of third parties.


c. Third, to pay to the Investors a Royalty Payment in an amount equal to
$154,000.


d. Fourth, to repay the Wilcken Note and any other amounts advanced to Moving
Box or MBE by Wilcken, with all advances in addition to the amount of the
Wilcken Note bearing interest and being payable as set forth in the Wilcken Note
attached hereto as Exhibit A.  The original Wilcken Note and the subsequent
amendment thereto are amended and restated in their entirety in Exhibit A to
reflect the assignment of the Wilcken Note and to conform to the terms and
conditions of this Agreement.


e. Fifth, all remaining amounts shall be distributed 40% to Investors as a
Royalty Payment, 30% to MBE and 30% to UP.
 
 
3

--------------------------------------------------------------------------------

 


8.  The following terms are defined for purposes of this Agreement as follows:


a. Content.  Any materials, products or assets relating to the Project which are
or may be utilized or applied on any media platform and sold worldwide
including, but not limited to, movies, DVDs, plays, soundtracks, storylines or
screenplays, articles, adaptations, internet use or revenue, cell phone or
mobile technologies or applications, books, games, articles or other written
product, logos, images or taglines for use in merchandising, any form of
merchandise, all rights, licenses, renewals, reissues and adaptations of the
story or ideas relating to the movie or the Project in any media form, whether
foreign or domestic, and including production or filming credits or incentives,
recordings, and money received from any source, in any way related to “A Box For
Rob” or concerning the Project during the term of this Agreement and including
any and all reissues and releases.


b. Revenue.  All monies received by MBE from the worldwide sale, lease, license,
release, distribution, syndication, theatrical release, theatrical and box
office sales, residuals, renewals, reproductions in any format, pay-per-view,
internet and mobile licensing fees or revenue, merchandising sales or licenses
in any way related to the Content or Project.


c. Costs.  All out-of-pocket fees and expenses paid to non-affiliated third
parties, but not to any Parties to this Agreement or their Affiliates, incurred
by MBE for the manufacturing, distribution, syndication, sale, leasing or
licensing of the Content, including third party distributor fees, manufacturing
costs for DVD’s or other product, publication fees, and sales fees incurred by
MBE and related to the manufacturing, distribution and syndication of the
Content.  Costs shall not include any payments and/or distributions made to the
Parties or their Affiliates for any reason under this Agreement and specifically
shall not include any salaries to any of the Parties under this Agreement or
their Affiliates. 


d. Project.   The movie and development of other related media products and
platforms and the, sale, lease, license, distribution, and syndication for
profit.


9.  The term of this Agreement shall begin on the date of execution and shall
continue for the full term of all applicable copyrights and trademarks, and all
extensions and renewals thereof, concerning or in any way related to the Project
or the Content, or for so long as the Project or Content produces any Revenue,
whichever occurs last.


10.  The Investors shall have no liability or responsibility other than the
payment of funds as set forth in this Agreement.  Investors shall further have
no liability or responsibility for any payments to any third parties or
creditors of any of the other Parties, nor to any third party, contractor or
employee for any personal injury or property damage arising out of the
Project.  Nothing contained in this Agreement shall be construed to create a
relationship between of any of the other Parties and the Investors as a joint
venture or partnership, and the other Parties hereby agrees to fully indemnify
and hold Investors harmless, and to defend the Investors against any and all
claims of any sort or nature arising out of the Project or Content.
 
 
4

--------------------------------------------------------------------------------

 

11.  This document contains the entire Agreement between the parties regarding
the matters contained herein and constitutes the final, complete and exclusive
statement of the Agreement between the parties with respect to the subject
matter contained herein.  Nonetheless, this Agreement does not replace or
supersede all prior written agreements between or among the parties and the
terms and conditions of this Agreement shall govern and supersede any terms
contained in any other agreement between or among the parties.


12.  If any provision of this Agreement is found invalid or unenforceable, that
provision will be enforced to the maximum extent permissible, and any other
provisions of this Agreement will remain in full force and effect.


13.  This Agreement and all matters or disputes arising therefrom shall be
governed and construed in accordance with the laws of the State of North
Carolina and venue shall be in the County of Wake or in the Federal Courts
applicable to the County of Wake, North Carolina.


14.  This Agreement shall be binding upon, and shall inure to the benefit of the
parties signing this Agreement, as well as their heirs, successors and assigns.


15.  This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one in
the same instrument.


 
5

--------------------------------------------------------------------------------

 
This Agreement has been executed by the parties either individually or by and
through their duly-authorized officers, owners or agents.



  MOVING BOX ENTERTAINMENT, LLC          
 
By:
/s/Andreas Wilcken, Jr       Andreas Wilcken, Jr. Manager  





  MOVING BOX, INC.          
 
By:
/s/Andreas Wilcken, Jr       Andreas Wilcken, Jr. President  


 

  UPTONE PICTURES, INC.            
By:
/s/Michael Davis       Michael Davis, President               /s/Andreas
Wilcken, Jr       Andreas Wilcken, Jr. INDIVIDUALLY  

 
 

  INVESTORS:           GARRETT, LLC            
By:
/s/ Cory Heitz       Cory Heitz, Manager               /s/ IAN MCKINNON      
IAN MCKINNON               /s/ BRAD MILLER       BRAD MILLER  


 
 
6

--------------------------------------------------------------------------------

 
 
PROMISSORY NOTE
EXHIBIT A


Principal amount:  $110,200.00


Date:   July 13, 2010


The undersigned hereby promises to pay Andreas Wilcken, Jr. the sum of One
Hundred and Ten Thousand Two Hundred Dollars ($110,200) representing the
following advances from Mr. Wilcken on the following dates:


April 8, 2010 - $28,600.00
 
May 5, 2010 - $71,600.00
 
July 13, 2010 - $10,000.00
 
For a total of $110,200.00


This Note bears interest at the rate of 8% per annum and is payable as provided
in the Agreement dated March 21, 2011 to which this Revised Note is
attached.  Any unpaid principal and interest on this Note is due July 13, 2020.


The undersigned and all other parties to this note, whether as endorsers,
guarantors or sureties, agree to remain fully bound until this note shall be
fully paid and waive demand, presentment and protest and all notices hereto and
further agree to remain bound notwithstanding any extension, modification,
waiver, or other indulgence or discharge or release of any obligor hereunder or
exchange, substitution, or release of any collateral granted as security for
this note. No modification or indulgence by any holder hereof shall be binding
unless in writing; and any indulgence on any one occasion shall not be an
indulgence for any other or future occasion. Any modification or change in
terms, hereunder granted by any holder hereof, shall be valid and binding upon
each of the undersigned, notwithstanding the acknowledgement of any of the
undersigned, and each of the undersigned does hereby irrevocably grant to each
of the others a power of attorney to enter into any such modification on their
behalf. This note shall take effect as a sealed instrument and shall be
construed, governed and enforced in accordance with the laws of the State of
Nevada.
 
 

  Moving Box, Inc.          
 
By:
/s/  Andreas Wilcken, Jr.       Andreas Wilcken, Jr. Pres.                  



 
7

--------------------------------------------------------------------------------

 


This Note and all obligations thereon are assigned to Moving Box Entertainment,
LLC, its successors and assigns, a North Carolina limited liability company of
222 East Jones Avenue, Wake Forest, North Carolina 27587 pursuant to an
agreement between the undersigned dated March 21, 2011 to which this Note is
attached.
 
 

  MOVING BOX ENTERTAINMENT,LLC          
 
By:
/s/Andreas Wilcken, Jr       Andreas Wilcken, Jr., Manager  


  MOVING BOX, INC.          
 
By:
/s/Andreas Wilcken, Jr       Andreas Wilcken, Jr., President          
/s/Andreas Wilcken, Jr     Andreas Wilcken, Jr., INDIVIDUALLY

 
 
8

--------------------------------------------------------------------------------

 
 
 